Citation Nr: 0627328	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  00-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The veteran had honorable active service in the U.S. Army 
from January 1941 to June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  Specifically, in that decision, 
the RO determined that new and material evidence sufficient 
to reopen the previously denied issue of entitlement to 
service connection for bilateral hearing loss had not been 
received.  Consequently, the RO denied the veteran's petition 
to reopen this claim.  On March 8, 2001, the Board determined 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for bilateral 
hearing loss had, in fact, been received, and granted the 
veteran's petition to reopen this issue and remanded the 
claim to the RO for compliance with the notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  

Following VA's issuance of VCAA notice to the veteran in 
April 2001, and further development of the veteran's claim, 
his case was returned to the Board for further appellate 
review.  The Board remanded the claim on October 7, 2005 to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. to provide the veteran with a VA audiological 
examination, obtain an etiology opinion, and allow the RO to 
readjudicate the claim.  The veteran was provided 
audiological examinations in January 2006.  Upon 
readjudication, the AMC denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
in a Supplemental Statement of the Case dated April 2006.  
The veteran's claim now returns to the Board. 


FINDING OF FACT

There is competent evidence linking the bilateral hearing 
loss to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
With regard to service connection for bilateral hearing loss, 
the RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
implementing the award.  

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of entitlement to service connection for 
bilateral hearing loss, the Board is taking action favorable 
to the veteran by granting service connection for bilateral 
hearing loss, and as such the Board finds that there has been 
no unfair prejudice to the veteran in this case that would 
warrant further notice or development, his procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

The veteran contends that his current bilateral hearing loss 
was caused by his exposure to artillery fire during World War 
Two while serving in an Army artillery training unit.  VA has 
denied service connection on the basis that the veteran's 
service medical records are negative for hearing problems and 
his hearing loss onset decades after discharge from service, 
too remote in time to support service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303(a) (2005).  In order to establish service connection 
for a claimed disorder, the following must be present: (1) 
Medical evidence of a current disability; (2) Medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) Medical 
evidence of a connection between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In the absence of proof 
of a present disability, there is no valid claim presented.  
38 U.S.C.A. § 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Service connection will also be presumed 
for certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within one year 
after discharge from service.  See 38 U.S.C.A. § 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Further, reasonable doubt is to be 
resolved in the veteran's favor.  38 U.S.C. § 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2005).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (2005).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.  

In the present case, the earliest evidence of record showing 
that the veteran has a hearing loss disability is a hearing 
test report dated February 1989, which diagnosed the veteran 
with bilateral sensorineural hearing loss.  In January 2006, 
VA examiners diagnosed the veteran with bilateral 
sensorineural hearing loss.  The January 2006 audiological 
test results clearly satisfy the criteria for a hearing 
disability under 38 C.F.R. § 3.385.  These findings, as well 
as earlier hearing evaluation findings of record, demonstrate 
that the veteran has a current hearing disability.

The veteran's service medical records are negative for ear 
problems or hearing loss during service, and a May 1943 
service medical record notes that the veteran's hearing was 
normal.  However, a service medical record dated April 1942 
and a VA examination report dated December 1943 reflect that 
the veteran was assigned to the 105th and 226th Field 
Artillery battalions during service, and the veteran's 
Honorable Discharge certificate dated June 1943 reflects his 
assignment to Field Artillery School (FAS).  This evidence 
supports the veteran's contention that he was exposed to 
acoustic trauma from artillery fire during service.

In January 2006, two VA examiners reviewed the veteran's 
claims file, physically examined the veteran, and rendered 
opinions as to the etiology of his current hearing disability 
pursuant to the Board's October 7, 2005 remand.  Both 
examiners noted the absence of abnormalities or deformities 
of the veteran's inner ears.  On the basis of the veteran's 
subjective history, L.G.G., M.D. concluded that it is as 
likely as not that the veteran's hearing impairment is 
related to his military service.  Audiologist P. S., while 
observing that the level of hearing loss was not unexpected 
for a person the veteran's age, and noting the absence of 
objective evidence showing that the veteran's hearing loss 
symptoms are related to service, opined that the veteran's 
report of the time of the onset of symptoms of hearing loss 
"is consistent with hearing loss caused by or aggravated by 
military noise."  

While there is an absence of medical evidence of record of 
in-service hearing loss or post-service hearing loss closer 
in time to service, the veteran has stated that he was 
exposed to acoustic trauma from artillery fire during service 
and his statements are supported by evidence of record 
showing that he was assigned to field artillery school and 
field artillery units during service.  Further, the absence 
of abnormalities or deformities of the veteran's ears and the 
absence of evidence of intervening acoustic trauma following 
the veteran's discharge from service, together with the 
favorable January 2006 VA medical opinions, weigh in favor of 
service connection.

Accordingly, on review of the relevant evidence, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection is warranted for the 
veteran's current bilateral hearing loss.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


